DETAILED ACTION
This is in response to the Amendment filed 12/22/2020 wherein claim 20 has been canceled and claims 1-19 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vetters (US 2017/0175572) in view of Albani (US 3,846,041) and Balliel et al. (US 2011/0056648).
Regarding Independent Claim 1, Vetters teaches (Figures 1-14) a cylindrical impingement sleeve device (see Figure 6) comprising:
a cylindrical body (42) having an outer surface (the outer surface of 43, 41) and an inner cavity (shown schematically at 44 in Figures 2 and 4) within the outer surface (the outer surface 
at least one aperture (at 48) extending through (see Figures 4-8) the cylindrical body (42), the at least one aperture (48) positioned to direct fluid (low-pressure cooling air; see Paragraph 0054) Figures 4 and 8) from the inner cavity (shown schematically at 44 in Figures 4 and 8) through the cylindrical body (42) to the outer surface (the outer surface of 43, 41); and
the first lip (45) proximate a first end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42) and the second lip (47) proximate a second end (the end of 42 at the left side of Figures 2-6) of the cylindrical body (42), the first lip (45) and the second lip (47) each extending radially outward (see Figures 2-6) from the outer surface (the outer surface of 43, 41) relative to a direction of flow (see flow arrows through 46 in Figures 2 and 4) of the fluid (low-pressure cooling air; see Paragraph 0054) through the inner cavity (shown schematically at 44 in Figures 2 and 4).
Although the embodiment in Figures 1-8 of Vetters does not show a plug, Vetters teaches that “any resulting high pressure load on the tube may be resisted by a braze joint or by some other mechanical means (stop or plug)” (see Paragraph 0080 – emphasis added). Vetters does not teach that the plug is formed distinct and separately from the cylindrical body and force fittingly coupled with the body, the plug contacting a surface of the inner cavity of the cylindrical body and force fittingly engaged to and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow of the fluid from a first direction to a second, distinct direction.
Albani teaches (Figures 1-5) a device (12) having a body (26) for conveying cooling fluid through a channel (28), wherein the device (12) includes a plug (40) formed distinct and separately (see Figures 2 and 5) from the body (26) and coupled within (see Figures 2 and 5) the body (26), the plug (40) contacting a surface (at 41; see Figures 2 and 5) of the inner cavity of the body (26) and obstructing an end of the inner cavity (see Figures 2 and 5), the plug (40) positioned to obstruct and redirect flow from a first direction to a second, distinct direction (due to the location of the plug at the end of the device; see Figures 2 and 5 of Albani).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vetters to include a plug that is formed distinct and separately from the body and coupled within the body, the plug contacting a surface of the inner cavity of the body and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow from a first direction to a second, distinct direction, as taught by Albani, in order to sealingly engage a corresponding shaped interior opening so that the insert functions as a plenum for pressurized cooling air (Column 3, lines 48-59). Although Albani teaches (Column 3, lines 48-59) that the plug (40) may be welded or brazed to the marginal tip portions of the shell which forms the insert, Vetters in view of Albani does not teach that the plug is force fittingly coupled within the body such that the plug is force fittingly engaged to an end of the inner cavity.
Balliel teaches (Figures 1-8b) that there are several possibilities for fixing a closure device formed in an opening such as clamping in the form of a press fit or by a welded or brazed connection (see Paragraphs 0023 and 0032). Therefore, one having ordinary skill in the art would have recognized before the effective filing date of the claimed invention that clamping, such as press fitting, and material bonded connections, such as welding or brazing, are recognized as equivalents which may be substituted to achieve the same purpose. See MPEP2144.06 II.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vetters in view of Albani to include the force fittingly coupled connection, as taught by Balliel, in order to fix a closure device to a core opening (Paragraph 0023).
Regarding Claim 2, Vetters in view of Albani and Balliel teaches the invention as claimed and as discussed above. Vetters further teaches (Figures 1-14) wherein the inner cavity (shown schematically at 44 in Figures 2 and 4) includes an inlet (at 46) proximate the first end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42).
Regarding Claim 3, Vetters in view of Albani and Balliel teaches the invention as claimed and as discussed above. As discussed in claim 1 above, although Vetters does not show a plug, Vetters teaches that “any resulting high pressure load on the tube may be resisted by a braze joint or by some other mechanical means (stop or plug)” (see Paragraph 0080 – emphasis added). Bell in view of Vetters, Albani, and Balliel does not teach that the plug is coupled to the second end of the cylindrical body.
Albani teaches (Figures 1-5) a device (12) having a body (26) for conveying cooling fluid through a channel (28), wherein the device (12) includes a plug (40) formed distinct and separately (see Figures 2 and 5) from the body (26) and coupled within (see Figures 2 and 5) the body (26), the plug (40) contacting a surface (at 41; see Figures 2 and 5) of the inner cavity of the body (26) and obstructing an end of the inner cavity (see Figures 2 and 5), the plug (40) positioned to obstruct and redirect flow from a first direction to a second, distinct direction (due to the location of the plug at the end of the device; see Figures 2 and 5 of Albani).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vetters in view of Albani and Balliel to include the plug that is coupled to the second end of the body, as taught by Albani, for the same reasons discussed above in claim 1.
Regarding Claim 6, Vetters in view of Albani and Balliel teaches the invention as claimed and as discussed above. Vetters further teaches (Figures 1-14) wherein the at least one aperture (48) includes a plurality of apertures (see Paragraph 0052 and Figures 2 and 6).

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner et al. (US 2015/0132147 – see either Figure 5 embodiment or Figure 6 embodiment) in view of Vetters (US 2017/0175572), Albani (US 3,846,041), and Balliel et al. (US 2011/0056648).
Regarding Claim 1, Scribner teaches (Figures 1-8, in particular Figure 5) a cylindrical impingement sleeve device (the embodiment shown in Figure 5; the walls are cylindrical and concentric and are used for impingement cooling, see Paragraphs 0005-0007) comprising:
a cylindrical body (at 26; Paragraph 0026) having an outer surface (annotated below) and an inner cavity (22) within the outer surface (see annotation below);
at least one aperture (28) extending through the cylindrical body (at 26), the at least one aperture (28) positioned to direct fluid (see flow arrows shown in Figure 5) from the inner cavity (22) through the cylindrical body (at 26) to the outer surface (see annotation below and Paragraphs 0023-0024); and 

Scribner does not teach that the cylindrical body includes a first lip and a second lip formed therewith, the first lip proximate a first end of the cylindrical body and the second lip proximate a second end of the cylindrical body, the first lip and the second lip each extending radially outward from the outer surface relative to a direction of flow of the fluid through the inner cavity; and a plug formed distinct and separately from the cylindrical body and force fittingly coupled within the cylindrical body, the plug contacting a surface of the inner surface of the inner cavity of the cylindrical body and force fittingly engaged to and obstructing an end of the inner cavity, the plug positioned at the end of the cylindrical body.
Vetters teaches (Figures 1-14) a cylindrical impingement sleeve device (see Figure 6) comprising: a cylindrical body (42) having a first lip (45; see Figure 6) and a second lip (47; see Figure 6) formed therewith (see Figures 4-6), wherein the first lip (45) is proximate a first end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42) and the second lip (47) is proximate a second end (the end of 42 at the left side of Figures 2-6) of the cylindrical body (42), the first lip (45) and the second lip (47) each extending radially outward (see Figures 2-6) from the outer surface (the outer surface of 43, 41) relative to a direction of flow (see flow arrows through 46 in Figures 2 and 4) of the fluid (low-pressure cooling air; see Paragraph 0054) through the inner cavity (shown schematically at 44 in Figures 2 and 4).
Although the embodiment in Figures 1-8 of Vetters does not show a plug, Vetters teaches that “any resulting high pressure load on the tube may be resisted by a braze joint or by some other mechanical means (stop or plug)” (see Paragraph 0080 – emphasis added). Scribner in view of Vetters does not teach that the plug is formed distinct and separately from the cylindrical body and force fittingly coupled with the body, the plug contacting a surface of the inner cavity of the cylindrical body and force fittingly engaged to and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow of the fluid from a first direction to a second, distinct direction.
Albani teaches (Figures 1-5) a device (12) having a body (26) for conveying cooling fluid through a channel (28), wherein the device (12) includes a plug (40) formed distinct and separately (see Figures 2 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scribner in view of Vetters to include a plug that is formed distinct and separately from the body and coupled within the body, the plug contacting a surface of the inner cavity of the body and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow from a first direction to a second, distinct direction, as taught by Albani, in order to sealingly engage a corresponding shaped interior opening so that the insert functions as a plenum for pressurized cooling air (Column 3, lines 48-59). Although Albani teaches (Column 3, lines 48-59) that the plug (40) may be welded or brazed to the marginal tip portions of the shell which forms the insert, Scribner in view of Vetters and Albani does not teach that the plug is force fittingly coupled within the body such that the plug is force fittingly engaged to an end of the inner cavity.
Balliel teaches (Figures 1-8b) that there are several possibilities for fixing a closure device formed in an opening such as clamping in the form of a press fit or by a welded or brazed connection (see Paragraphs 0023 and 0032). Therefore, one having ordinary skill in the art would have recognized before the effective filing date of the claimed invention that clamping, such as press fitting, and material bonded connections, such as welding or brazing, are recognized as equivalents which may be substituted to achieve the same purpose. See MPEP2144.06 II.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scribner in view of Vetters and Albani to include the force fittingly coupled connection, as taught by Balliel, in order to fix a closure device to a core opening (Paragraph 0023).

    PNG
    media_image1.png
    420
    563
    media_image1.png
    Greyscale

Regarding Claim 4, Scribner in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Scribner further teaches (Figures 1-7) wherein the second, distinct direction of fluid flow (flow from a right to left direction; see Figure 5) is off-set from the first direction of fluid flow (flow from a left-to-right direction; see Figure 5) by between ninety degrees and one-hundred-eighty degrees (see the annotation below; the fluid flowing from left-to-right at 60 must unavoidably turn ninety degrees to flow through 28 and then must turn an additional ninety degrees to flow in a right-to-left direction to flow through 64).

    PNG
    media_image2.png
    409
    473
    media_image2.png
    Greyscale

Regarding Claim 7, Scribner in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Scribner further teaches (Figures 1-7, in particular Figure 5) wherein the plurality of apertures (28) are disposed circumferentially about the cylindrical body (Paragraph 0026 states “[t]he inner and outer walls 26, 30 may be cylindrical” and Figure 5 shows the apertures 28 positioned on upper and lower sides of the inner wall 26) and include adjacent apertures (28 – see the axially spaced apertures shown in Figure 5) disposed along the first direction of fluid flow (flow from a left-to-right direction; see Figure 5).

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner et al. (US 2015/0132147 – see the Figure 6 embodiment) in view of Vetters (US 2017/0175572), Albani (US 3,846,041), and Balliel et al. (US 2011/0056648).
Regarding Claim 1, Scribner teaches (Figures 1-8, in particular Figure 6) a cylindrical impingement sleeve device (the embodiment shown in Figure 6; the walls are cylindrical and concentric and are used for impingement cooling, see Paragraphs 0005-0007) comprising:

at least one aperture (annotated below) extending through the cylindrical body (at 26), the at least one aperture (annotated below) positioned to direct fluid (due to the fluid communication between the apertures and the inner cavity in the Figure 6 embodiment) from the inner cavity (74) through the cylindrical body (at 26) to the outer surface (annotated below); and 
an end (at 72) that is positioned to obstruct and redirect flow of fluid (see flow arrows shown in Figure 5) from a first direction (flow from a left-to-right direction; see Figure 5) to a second, distinct direction (flow from a right-to-left direction; see Figure 5).
Scribner does not teach that the cylindrical body includes a first lip and a second lip formed therewith, the first lip proximate a first end of the cylindrical body and the second lip proximate a second end of the cylindrical body, the first lip and the second lip each extending radially outward from the outer surface relative to a direction of flow of the fluid through the inner cavity; and a plug formed distinct and separately from the cylindrical body and force fittingly coupled within the cylindrical body, the plug contacting a surface of the inner surface of the inner cavity of the cylindrical body and force fittingly engaged to and obstructing an end of the inner cavity, the plug positioned at the end of the cylindrical body.
Vetters teaches (Figures 1-14) a cylindrical impingement sleeve device (see Figure 6) comprising: a cylindrical body (42) having a first lip (45; see Figure 6) and a second lip (47; see Figure 6) formed therewith (see Figures 4-6), wherein the first lip (45) is proximate a first end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42) and the second lip (47) is proximate a second end (the end of 42 at the left side of Figures 2-6) of the cylindrical body (42), the first lip (45) and the second lip (47) each extending radially outward (see Figures 2-6) from the outer surface (the outer surface of 43, 41) relative to a direction of flow (see flow arrows through 46 in Figures 2 and 4) of the fluid (low-pressure cooling air; see Paragraph 0054) through the inner cavity (shown schematically at 44 in Figures 2 and 4).
Although the embodiment in Figures 1-8 of Vetters does not show a plug, Vetters teaches that “any resulting high pressure load on the tube may be resisted by a braze joint or by some other mechanical means (stop or plug)” (see Paragraph 0080 – emphasis added). Scribner in view of Vetters 
Albani teaches (Figures 1-5) a device (12) having a body (26) for conveying cooling fluid through a channel (28), wherein the device (12) includes a plug (40) formed distinct and separately (see Figures 2 and 5) from the body (26) and coupled within (see Figures 2 and 5) the body (26), the plug (40) contacting a surface (at 41; see Figures 2 and 5) of the inner cavity of the body (26) and obstructing an end of the inner cavity (see Figures 2 and 5), the plug (40) positioned to obstruct and redirect flow from a first direction to a second, distinct direction (due to the location of the plug at the end of the device; see Figures 2 and 5 of Albani).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scribner in view of Vetters to include a plug that is formed distinct and separately from the body and coupled within the body, the plug contacting a surface of the inner cavity of the body and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow from a first direction to a second, distinct direction, as taught by Albani, in order to sealingly engage a corresponding shaped interior opening so that the insert functions as a plenum for pressurized cooling air (Column 3, lines 48-59). Although Albani teaches (Column 3, lines 48-59) that the plug (40) may be welded or brazed to the marginal tip portions of the shell which forms the insert, Scribner in view of Vetters and Albani does not teach that the plug is force fittingly coupled within the body such that the plug is force fittingly engaged to an end of the inner cavity.
Balliel teaches (Figures 1-8b) that there are several possibilities for fixing a closure device formed in an opening such as clamping in the form of a press fit or by a welded or brazed connection (see Paragraphs 0023 and 0032). Therefore, one having ordinary skill in the art would have recognized before the effective filing date of the claimed invention that clamping, such as press fitting, and material bonded connections, such as welding or brazing, are recognized as equivalents which may be substituted to achieve the same purpose. See MPEP2144.06 II.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scribner in view of Vetters and Albani to include the force fittingly coupled connection, as taught by Balliel, in order to fix a closure device to a core opening (Paragraph 0023).

    PNG
    media_image3.png
    720
    1000
    media_image3.png
    Greyscale

Regarding Claim 8, Scribner in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Scribner further teaches (Figures 1-8, in particular Figure 6) further comprising: at least one fluid receiving feature (80 – receiving fluid from 24) formed in the outer surface (annotated above) of the cylindrical body (at 26), the at least one fluid receiving feature (80 – receiving fluid from 24) arranged and disposed to receive post-impingement fluid (fluid which has impinged on wall 62 – see Figure 6 and Paragraph 0029) from the at least one aperture (annotated above), wherein the at least one aperture (annotated above) does not define any portion (see Figure 6) of the at least one fluid receiving feature (80 – receiving fluid from 24).
Regarding Claim 9, Scribner in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Scribner further teaches (Figures 1-8, in particular Figure 6) wherein 
Regarding Claim 10, Scribner in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Scribner further teaches (Figures 1-8, in particular Figure 6) wherein the fluid directing feature (the outlet of 80 – directing fluid to 74) directs the post-impingement fluid (fluid which has impinged on wall 62 – see Figure 6 and Paragraph 0029) away from (the fluid exhausted from 80, ultimately sent to outlet 78, is downstream and away from of the fluid being directed through the apertures – see flow arrows of Figure 6) the at least one aperture (annotated above).

Claims 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 4,017,207) in view of Vetters (US 2017/0175572), Albani (US 3,846,041), and Balliel et al. (US 2011/0056648).
Regarding Independent Claim 11, Bell teaches (Figures 1-5) a turbomachine casing (2) comprising:
an axial flow path (the flow path from compressor 1 through region 12A – see Figure 2), the axial flow path (the flow path from compressor 1 through region 12A – see Figure 2) including a first portion (annotated below) and a second portion (annotated below) axially downstream (with respect to a flow of fluid within 12A – see Figure 2) of the first portion (annotated below);
a nozzle cavity (within 8 – see Figure 2) fluidly coupled with (via 15, 12B, and 17 – see Figure 2) the axial flow path (the flow path from compressor 1 through region 12A – see Figure 2);
a passageway (at 17) fluidly connecting (see the flow arrows shown in Figure 2) the axial flow path (the flow path from compressor 1 through region 12A – see Figure 2) and the nozzle cavity (within 8 – see Figure 2); and
an impingement sleeve (see Figure 2 – having impingement holes 15) within the second portion (annotated below) of the axial flow path (the flow path from compressor 1 through region 12A – see Figure 2), the impingement sleeve (see Figure 2 – having impingement holes 15) including:

at least one aperture (15) extending through (see Figure 3) the cylindrical body (at 13; see Figures 2-3), the at least one aperture (15) positioned to direct fluid (see flow arrows shown in Figures 2-3) from the inner cavity (12A) through the cylindrical body (at 13; see Figures 2-3) to the outer surface (see annotation below); and
an end of the cylindrical body (13; see Figure 2) positioned to redirect flow (due to the location of the end at the right end of region 12A) of the fluid from a first direction (flow from a left-to-right direction; see Figure 2) to a second, distinct direction (flow from a right-to-left direction; see Figure 2).
Bell does not teach that the cylindrical body includes a first lip and a second lip formed therewith, the first lip being proximate to a first end of the cylindrical body the first lip extending radially outward from the outer surface and sealing the first portion of the axial flow path from the second portion of the axial flow path or a plug that is formed distinct and separately from the cylindrical body and force fittingly coupled with the body, the plug contacting a surface of the inner cavity of the body and force fittingly engaged to and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow of the fluid from a first direction to a second, distinct direction.
Vetters teaches (Figures 1-14) a cylindrical body (42) having an outer surface (the outer surface of 43, 41) and an inner cavity (shown schematically at 44 in Figures 2 and 4) within the outer surface (the outer surface of 43, 41), the cylindrical body (42) including a first lip (45; see Figure 6) and a second lip (47; see Figure 6) formed therewith (see Figures 4-6); the first lip (45) proximate a first end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42) and the second lip (47) proximate a second end (the end of 42 at the left side of Figures 2-6) of the cylindrical body (42), the first lip (45) and the second lip (47) each extending radially outward (see Figures 2-6) from the outer surface (the outer surface of 43, 41) relative to a direction of flow (see flow arrows through 46 in Figures 2 and 4) of the fluid (low-pressure cooling air; see Paragraph 0054) through the inner cavity (shown schematically at 44 in L; see the flowpath in Figure 2) from a second portion of an axial flowpath (at 42; see the flowpath in Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell to have the cylindrical body include a first lip and a second lip formed therewith, the first lip being proximate to a first end of the cylindrical body the first lip extending radially outward from the outer surface and sealing the first portion of the axial flow path from the second portion of the axial flow path, as taught by Vetters, in order to provide a sealing of the cavity (Paragraph 0077).
It is further noted that a simple substitution of one known element (in this case, the cylindrical tube as taught by Bell) for another (in this case, the cylindrical tube as taught by Vetters) to obtain predictable results (in this case, provide sealing between an inlet and a plenum) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Although Vetters does not show a plug, Vetters teaches that “any resulting high pressure load on the tube may be resisted by a braze joint or by some other mechanical means (stop or plug)” (see Paragraph 0080 – emphasis added). Bell in view of Vetters does not teach that the plug is formed distinct and separately from the cylindrical body and force fittingly coupled with the body, the plug contacting a surface of the inner cavity of the cylindrical body and force fittingly engaged to and obstructing an end of the inner cavity, the plug positioned to obstruct and redirect flow of the fluid from a first direction to a second, distinct direction.
Albani teaches (Figures 1-5) a device (12) having a body (26) for conveying cooling fluid through a channel (28), wherein the device (12) includes a plug (40) formed distinct and separately (see Figures 2 and 5) from the body (26) and coupled within (see Figures 2 and 5) the body (26), the plug (40) contacting a surface (at 41; see Figures 2 and 5) of the inner cavity of the body (26) and obstructing an end of the inner cavity (see Figures 2 and 5), the plug (40) positioned to obstruct and redirect flow from a first direction to a second, distinct direction (due to the location of the plug at the end of the device; see Figures 2 and 5 of Albani).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters to include a plug that is formed distinct and separately from the body and coupled within the body, the plug contacting a surface of the inner cavity of 
Balliel teaches (Figures 1-8b) that there are several possibilities for fixing a closure device formed in an opening such as clamping in the form of a press fit  or by a welded or brazed connection (see Paragraphs 0023 and 0032). Therefore, one having ordinary skill in the art would have recognized before the effective filing date of the claimed invention that clamping, such as press fitting, and material bonded connections, such as welding or brazing, are recognized as equivalents which may be substituted to achieve the same purpose. See MPEP2144.06 II.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters and Albani to include the force fittingly coupled connection, as taught by Balliel, in order to fix a closure device to a core opening (Paragraph 0023).

    PNG
    media_image4.png
    372
    503
    media_image4.png
    Greyscale

Regarding Claim 12, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Bell further teaches (Figures 1-5) a circumferential space (the space surrounding the circumference of the body 13; see Figures 2-3) between the outer surface (annotated above) of the cylindrical body (at 13) and an inner surface (annotated above) of the second portion (annotated above) of the axial flow path (the flow path from compressor 1 through region 12A; see Figure 2). Bell in view of Vetters, Albani, and Balliel does not teach, as discussed so far, wherein the cylindrical body and the first lip define the circumferential space.
Vetters teaches (Figures 1-14) wherein the cylindrical body (42) and the first lip (45) defines a circumferential space (see Figures 2 and 4-6) between the outer surface of the cylindrical body (42) and an inner surface of the second portion of the axial flowpath (at 42; see the flowpath in Figures 2 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters, Albani, and Balliel to include the cylindrical body and the first lip defining the circumferential space, as taught by Vetters, for the same reasons discussed above in claim 11.
Regarding Claim 14, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Bell further teaches (Figures 1-5) wherein the at least one aperture (15) directs flow of the fluid (see flow arrows shown in Figures 2-3) from the inner cavity (12A) to the circumferential space (the space surrounding the circumference of the body 13; see Figures 2-3).
Regarding Claim 15, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Bell further teaches (Figures 1-5) wherein the flange at the upstream portion (see Figures 2 and 4) of the cylindrical body (at 13) directs flow of the fluid (see the flow arrows in Figures 2-3) in the circumferential space (the space surrounding the circumference of the body 13; see Figures 2-3) to the passageway (at 17) fluidly coupled with (see Figure 2 and Column 2, lines 8-13) the nozzle cavity (within 8; see Figure 2).
As discussed above, Vetters teaches (Figures 1-14) a cylindrical body (42) including a first lip (45; see Figure 6) located at an upstream end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters, Albani, and Balliel to include the cylindrical body having the first lip at the upstream end of the body, as taught by Vetters, for the same reasons discussed above in claim 11.
Regarding Claim 16, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Bell in view of Vetters, Albani, and Balliel does not teach, as discussed so far, wherein the impingement sleeve includes the second lip being proximate a second end of the cylindrical body, the second lip extending radially outward from the outer surface.
Vetters teaches (Figures 1-14) a cylindrical body (42) having an outer surface (the outer surface of 43, 41) and an inner cavity (shown schematically at 44 in Figures 2 and 4) within the outer surface (the outer surface of 43, 41), the cylindrical body (42) including a first lip (45; see Figure 6) and a second lip (47; see Figure 6) formed therewith (see Figures 4-6); the first lip (45) proximate a first end (the end of 42 at the right side of Figures 2-6) of the cylindrical body (42) and the second lip (47) proximate a second end (the end of 42 at the left side of Figures 2-6) of the cylindrical body (42), the first lip (45) and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters, Albani, and Balliel to have the cylindrical body include a first lip and a second lip formed therewith, the first lip being proximate to a first end of the cylindrical body the first lip extending radially outward from the outer surface, as taught by Vetters, for the same reasons discussed above in claim 11.
Regarding Claim 17, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. As discussed in claim 1 above, although Vetters does not show a plug, Vetters teaches that “any resulting high pressure load on the tube may be resisted by a braze joint or by some other mechanical means (stop or plug)” (see Paragraph 0080 – emphasis added). Bell in view of Vetters, Albani, and Balliel does not teach that the plug is coupled to the second end of the cylindrical body.
Albani teaches (Figures 1-5) a device (12) having a body (26) for conveying cooling fluid through a channel (28), wherein the device (12) includes a plug (40) formed distinct and separately (see Figures 2 and 5) from the body (26) and coupled within (see Figures 2 and 5) the body (26), the plug (40) contacting a surface (at 41; see Figures 2 and 5) of the inner cavity of the body (26) and obstructing an end of the inner cavity (see Figures 2 and 5), the plug (40) positioned to obstruct and redirect flow from a first direction to a second, distinct direction (due to the location of the plug at the end of the device; see Figures 2 and 5 of Albani).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters, Albani, and Balliel to include the plug that is coupled to the second end of the body, as taught by Albani, for the same reasons discussed above in claim 11.
Regarding Claim 18,
Regarding Claim 19, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Bell further teaches (Figures 1-5) wherein the inner cavity (12A) includes an inlet (at 16) proximate the first end (annotated above) of the cylindrical body (at 13; see Figures 2-3), wherein the at least one aperture (15) includes a plurality of apertures (see Figures 2-3), wherein the plurality of apertures (15) are disposed circumferentially (see Figure 3 showing apertures disposed at different circumferential locations of tubes 13) about the cylindrical body (at 13; see Figures 2-3) and include adjacent apertures (15 – apertures disposed at different axial locations) disposed along the first direction of fluid flow (flow from a left-to-right direction; see Figure 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vetters (US 2017/0175572) in view of Albani (US 3,846,041) and Balliel et al. (US 2011/0056648) as applied to claim 1 above, and further in view of Cherolis et al. (US 2016/0208699).
Regarding Claim 5, Vetter in view of Albani and Balliel teaches the invention as claimed and as discussed above. Vetters in view of Albani and Balliel does not teach wherein the first lip includes a slot sized to accommodate a seal member.
Cherolis teaches (Figures 1-6) a joint between tubular elements (see Figure 3C), wherein the outer portion of the tube (134”) includes a slot (172) sized to accommodate a seal member (174).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vetters in view of Albani and Balliel to include the slot sized to accommodate a seal member, as taught by Cherolis, in order to create a seal in the space surrounding the upstream end of a tube (Paragraph 0055).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 4,017,207) in view of Vetters (US 2017/0175572), Albani (US 3,846,041), and Balliel et al. (US 2011/0056648) as applied to claim 12 above, and further in view of Cherolis et al. (US 2016/0208699).
Regarding Claim 13, Bell in view of Vetters, Albani, and Balliel teaches the invention as claimed and as discussed above. Bell in view of Vetters, Albani, and Balliel does not teach wherein the first lip 
Cherolis teaches (Figures 1-6) a joint between tubular elements (see Figure 3C), wherein the outer portion of the tube (134”) includes a slot (172), and wherein the tubular elements (Figure 3C) further includes a seal member (174) within the slot (172) for fluidly sealing the circumferential space (at 138) from the upstream portion of the flow path (see Figure 3C and Paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bell in view of Vetters, Albani, and Balliel to include the slot sized to accommodate a seal member, as taught by Cherolis, in order to create a seal in the space surrounding the upstream end of a tube (Paragraph 0055).

Response to Arguments
Applicant’s additional arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741